DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 
Priority
This application is a national stage entry of PCT/US2017/053834 filed on September 27, 2017 which claims priority from U.S. Provisional Application No. 62/400,495, filed on September 27, 2016. 

Response to Amendment
	By Applicant’s amendment filed December 2, 2021 claim 1 has been amended and claims 7, 18 and 19 have been canceled.  Claims 3-5 were previously canceled. Claims 1-2, 6 and 8-17 are currently pending and presented for examination.  
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 103 over Wardell et al., Applicant argues that the claims have been amended to specifically recite the treatment of epithelial ovarian cancer wherein the RAD1901 is administered at a daily oral dose of between 100 and 1000 mg and Wardell does not teach all the limitations of current claim 1.  Applicant argues that a person of ordinary skill in the art would not have been motivated to select the claimed type of ovarian cancer from all the possible types of cancer disclosed in Wardell.  Applicant argues that Wardell does not disclose any examples treating ovarian cancer of any type with RAD1901.
These arguments are found not persuasive since Wardell specifically teaches a method of treating a cancer in a subject, wherein the cancer is resistant to an estrogen receptor modulator comprising the administration of a compound of formula I which encompasses RAD 1901 [0035].  Wardell specifically teaches that the cancer may be breast, endometrial or ovarian cancer [0047].  Wardell specifically states that "Estrogen dependent cancer" or "estrogen receptor positive cancer" as used interchangeably herein refers to a tumor that contains estrogen receptor (ER) positive cells, i.e., cells that have estrogen receptors, and respond to the presence of estrogen with increased proliferation. Estrogen dependent cancers may include breast cancer, ovarian cancer, or endometrial cancer. "Estrogen receptor positive breast cancer" is a type of breast cancer that is sensitive to estrogen [0066].  Moreover, with respect to ovarian cancer, Wardell teaches that ovarian cancer refers to ovarian epithelial cancer and ovarian In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014).  (“[c]onclusive proof of efficacy is not necessary to show obviousness.”). “Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007).
It has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus even though no examples are presented in Wardell demonstrating the treatment of ovarian cancer with RAD1901, a reasonable expectation of success exists since ovarian cancer is a cancer identified in Wardell which may be an estrogen dependent cancer and resistant to an estrogen receptor modulator, and RAD1901 has been shown to overcome said resistance due to its ability to downregulate estrogen receptor expression.


This argument is found not persuasive for reasons of record.  Applicant’s data would not be considered surprising or unexpected in view of the prior art teachings which teach the use of RAD1901 for the treatment of ovarian cancer as detailed above and in the rejection of record.  Applicant’s data merely substantiate what the prior art of record already teaches.  It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.). 

Specifically, similar to Wardell, Hamaoka et al. specifically teaches that the compounds disclosed therein are useful for the treatment of estrogen dependent cancers including breast cancer, endometrial cancer, uterine cancer and ovarian cancer (column 10 lines 33-41).  Moreover, based on its superior properties, Hamaoka et al. specifically selects example 736 (RAD1901) for further studies (column 671 line 50-column 674 Table 3).  Thus selecting RAD1901 for the treatment of estrogen-dependent cancers including ovarian cancer is prima facie obvious.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus for these reasons and for reasons of record, the previous rejections under 35 USC 103 are hereby maintained and modified rejections are detailed below.  This action is non-final.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wardell et al. U.S. Publication No. 2015/0274640 A1 (Provided on IDS).
Claims 1, 2, 6, 8-15 and 17 of the instant application claim a method of inhibiting tumor growth or producing tumor regression in a subject having ovarian cancer or tumor 
Wardell et al. teaches a method of treating a cancer in a subject, wherein the cancer is resistant to an estrogen receptor modulator comprising administering a compound represented by the following formula I [0035].  
Wardell et al. teaches that the cancer may be de novo resistant to the estrogen receptor modulator, or the resistance to the estrogen receptor modulator may be acquired [0047]. Wardell et al. teaches that the estrogen receptor modulator may be a selective estrogen receptor modulator (SERM) such as tamoxifen, idoxifene, raloxifene or ICI 182,780 [0047].  Wardell et al. further teaches that the cancer may be breast, endometrial or ovarian cancer [0047]. Wardell et al. specifically teaches that the compound may be (R)-6-[2-[ethyl[4-(2-ethylaminoethyl)benzyl]amino]-4-methoxyphenyl]-5,6,7- ,8-tetrahydronaphthalen-2-ol (RAD1901) and an effective amount of the compound may be more than about 20 mg/kg, such as about 20 mg/kg to about 100 mg/kg [0047].  Wardell further teaches that the compound may be administered by oral administration ([0021] [0034] [0047]).
Wardell et al. teaches that the method may further comprise administering an effective amount of at least one compound selected from the group consisting of a cyclin-dependent kinase 4 and 6 inhibitor (CDK4/6 inhibitor), an antiestrogen, a ligand of retinoic acid or retinoxic X receptor, an antiprogestin, an antiandrogen, vitamin D or metabolite thereof, a farnesyl transferase inhibitor, a PPAR or gamma agonist and a MAP kinase inhibitor [0047].

Wardell et al. teaches treating a cancer that is resistant to an estrogen receptor modulator, wherein the resistance to the estrogen receptor modulator may be acquired and the estrogen receptor modulator may be a selective estrogen receptor modulator (SERM) selected from tamoxifen, idoxifene, raloxifene or ICI 182,780 and the cancer may be breast, endometrial or ovarian cancer [0134].
Wardell et al. teaches that the method further includes combination treatment with other conventional cancer therapies such as surgery, radiation therapy, and other chemotherapeutic agents such as taxanes ([0137]-[0141]).  
Wardell et al. teaches a method of treating a cancer in a subject, wherein the cancer is resistant to an estrogen receptor modulator, the method comprising administering a compound represented by the following formula I, specifically RAD1901, wherein the cancer is de novo resistant to the estrogen receptor modulator, and the cancer is breast, endometrial or ovarian cancer and further comprising administering an addition anticancer agent ([0181]-[0211]).
Wardell et al. does not specifically exemplify the treatment of ovarian cancer comprising the administration of RAD1901.  Wardell et al. does not teach treating 
However, based on the teachings of Wardell et al., it would have been prima facie obvious to a person of ordinary skill in the art to administer RAD1901 for the treatment of ovarian cancer with a reasonable expectation of success since Wardell et al. teaches treating a cancer that is resistant to an estrogen receptor modulator such as ovarian cancer.  Thus an ordinary skilled artisan would have expected similar success in the treatment of ovarian cancer as the breast cancer specifically exemplified in Wardell et al.  Thus the treatment of ovarian cancer is rendered obvious in view of the cited prior art teachings.  Claims 1 and 6 of the instant application are also rendered obvious since Wardell et al. specifically teaches the treatment of ovarian cancer including metastatic cancer and thus all forms are contemplated.  Thus in the absence of secondary considerations such as unexpected results, the treatment of all types of ovarian cancer as claimed including metastatic ovarian cancer is rendered obvious in view of the teachings of Wardell et al.  Claim 2 is rendered obvious since Wardell et al. teaches treating estrogen receptor positive cells wherein the estrogen receptor or ER refers to a receptor that is activated by the hormone estrogen and having two different isoforms referred to as ER and ER [0067].  Thus claim 2 of the instant application is rendered obvious in view of the teachings of Wardell et al.   
With respect to the amounts as claimed in claims 1 and 8-10, it is prima facie obvious to vary and/or optimize the amount of a compound administered such that optimal results are achieved.  Thus an ordinary skilled artisan would necessarily arrive at the dosages as claimed since the prior art renders obvious treating ovarian cancer as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claim 17 is rendered obvious since it is within the skill of an ordinary artisan to determine an appropriate treatment regimen such that optimal treatment is achieved.  Furthermore, Wardell et al. teaches that the method further comprises additional therapy including surgery.  Thus the removal of an ovarian tumor before treatment of RAD1901 is rendered obvious in view of the cited prior art teachings.
Although Wardell et al. does not teach that the ovarian cancer or tumor is resistant to the aromatase inhibitor Aromasin® (exemestane), Wardell et al. teaches treating a cancer that is resistant to an estrogen receptor modulator (abstract [0035].  Wardell et al. teaches that examples of hormone therapy include selective estrogen receptor modulators (SERMs) such as tamoxifen, aromatase inhibitors such as exemestane [0144].  Since an aromatase inhibitor, is similar to SERMs in that they are hormone therapies that inhibit cancer by reducing the hormone estrogen or inhibiting the activity of estrogen, it would be reasonable to expect cancer cells that are also resistant to an aromatase inhibitor such as exemestane to be responsive to compounds of Wardell et al. since Wardell et al. specifically teaches treating cancer cells that are resistant to other hormone therapies.  Moreover, Wardell et al. specifically teaches that 
Therefore the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wardell et al. U.S. Publication No. 2015/0274640 A1 as applied to claims 1, 2, 6, 8-15 and 17 above and further in view of Kutok et al. U.S. Publication No. 2015/0320754 A1.
Claim 16 of the instant application claim further administering a CDK4/6 inhibitor selected from ribociclib, abemaciclib and palbociclib.
Wardell et al. is as set forth above.
Wardell et al. does not teach a CDK4/6 inhibitor selected from ribociclib, abemaciclib and palbociclib.
However, Wardell et al. does teach that the method may further comprise administering an effective amount of at least one compound selected from the group consisting of a cyclin-dependent kinase 4 and 6 inhibitor (CDK4/6 inhibitor), an antiestrogen, a ligand of retinoic acid or retinoxic X receptor, an antiprogestin, an  or gamma agonist and a MAP kinase inhibitor [0047].
Kutok et al. teaches that exemplary CDK4/6 inhibitors include LEE011 (ribociclib), PD0332991 (palbociclib), and LY2835219 (abemaciclib) [0707]. 
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to combine the RAD1901 with a CDK4/6 inhibitor known in the art based on the teachings of Wardell et al. with a reasonable expectation of providing an improved treatment of cancer.  Since Kutok et al. teaches that exemplary CDK4/6 inhibitors known in the art include palbociclib, abemaciclib and LEE011 (ribociclib), an ordinary skilled artisan would have been motivated to use one of said CDK4/6 inhibitors known in the art with a reasonable expectation of success.
Thus claim 16 of the instant application is rendered obvious in view of the cited prior art teachings. 

Claims 1, 2, 6, 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaoka et al. U.S. Patent No. 7,612,114 B2.
Claims 1, 2, 6, 8-10 and 17 of the instant application claim a method of inhibiting tumor growth or producing tumor regression in a subject having ovarian cancer or tumor comprising administering a therapeutically effective amount of RAD1901 or a salt or solvate thereof.
Hamaoka et al. teaches that the discovery that a number of agents work as estrogen agonists on some tissues (for instance, bone) and as antagonists on other 
Hamaoka et al. teaches compounds represented by formula (I) that have the activity of a selective estrogen receptor modulator with a higher safety (abstract and column 6 line 30-column 10 line 4).  Hamaoka et al. further teaches that the compounds are selective estrogen receptor modulators useful for the treatment of numerous conditions including breast cancer, endometrial cancer, uterine cancer, ovarian cancer, as well as estrogen-dependent central nervous diseases (column 10 lines 8-41).  Hamaoka et al. teaches the present invention provides a use of the compound represented by formula (I) or a salt thereof, or a hydrate thereof, for the manufacture of a preventive and/or therapeutic agent for cancer including breast cancer, endometrial cancer, uterine cancer, and ovarian cancer, which are estrogen-dependent (column 10 lines 24-32 and 33-41).

  Hamaoka et al. teaches that it was confirmed that the compounds according to the invention therein exhibit an affinity for the estrogen receptor, and do not have an undesirable effect in cells from the reproductive system and it was also confirmed that the compounds disclosed therein are effective in the treatment of hormone-dependent cancers (column 673 lines 25-30). Thus Hamaoka et al. provides novel compounds having a strongly selective estrogen receptor modulator activity and thus the compounds are very useful as a preventive and therapeutic agent for the diseases 
Hamaoka et al. does not specifically exemplify the treatment of ovarian cancer comprising the administration of RAD1901.
However, based on the teachings of Hamaoka et al., it would have been prima facie obvious to a person of ordinary skill in the art to administer RAD1901 for the treatment of ovarian cancer with a reasonable expectation of success since Hamaoka et al. teaches treating an estrogen dependent cancer such as ovarian cancer.  Thus an ordinary skilled artisan would have expected similar success in the treatment of ovarian cancer as the breast cancer specifically exemplified in Hamaoka et al.  Thus the treatment of ovarian cancer is rendered obvious in view of the cited prior art teachings.  Claims 1 and 6 of the instant application is also rendered obvious since Hamaoka et al. specifically teaches the treatment of ovarian cancer and thus all forms including metastasis are contemplated.  Thus in the absence of secondary considerations such as unexpected results, the treatment of all types of ovarian cancer as claimed including metastatic ovarian cancer is rendered obvious in view of the teachings of Hamaoka et al.  Claim 2 is rendered obvious since Hamaoka et al. teaches treating estrogen receptor positive cells and thus cells expressing all forms of the estrogen receptor including ERis rendered obvious.  Thus in the absence of secondary considerations such as unexpected results, claim 2 of the instant application is rendered obvious in view of the teachings of Hamaoka et al.   
prima facie obvious to vary and/or optimize the amount of a compound administered such that optimal results are achieved.  Hamaoka et al. teaches the dosage of the medicinal drug according to the present invention varies depending on the extent of the symptom, age, sex, body weight, administration mode and a salt type, variation in susceptibility to the drug, the specific type of the disease, and the like, in general, for an adult, it is adequate to administer per day approximately 30 g to 1000 mg, preferably 100 g to 500 mg, more preferably 100 g to 100 mg via an oral administration, and approximately 1 to 3000 g/kg, preferably 3 to 1000 g/kg via injection, respectively, at once or divided into several times.  Thus an ordinary skilled artisan would necessarily arrive at the dosages as claimed since the prior art renders obvious treating ovarian cancer as claimed comprising the administration of the same compound as claimed.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claim 17 is rendered obvious since it is within the skill of an ordinary artisan to determine an appropriate treatment regimen such that optimal treatment is achieved.  Thus the removal of an ovarian tumor before treatment of RAD1901 is rendered obvious in view of the cited prior art teachings.
.

Conclusion
Claims 1, 2, 6 and 8-17 are rejected.  Claims 3-5, 7, 18 and 19 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM